DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-20 have been considered but are moot because of amendments made to the claims have added new limitations not set forth prior and have thus necessitated a new grounds of rejection. The new ground of rejection is outlined below.
In this instant case, applicant’s attention’s is directed to Page 5 below for applicant newly recited claim limitation is further addressed under Cassimere, Xie and Mohan as modified within the same field of endeavor where Cassimere and Mohan as previously supplied for multiple robot environment with geofence along with newly introduced Xie further furnished applicant newly recited claim limitation specifically set forth first and second autonomous robot utilizable by the robotic system of Cassimere and Mohan.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 5, the limitation “electrical control module for controlling” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “electrical control module” and functional language “for controlling” without reciting sufficient structure to achieve the function. In this instance, 112(f) has been properly invoked due to the sufficient structure found within the specification (paragraph 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (U.S. PGPub # 2013/0231779) in view of Cassimere (U.S. PGPub # 2017/0085064), Xie (U.S. PGPub # 2018/0157266), and Mohan (U.S. PGPub # 2016/0121487).

Re claim 1, Purkayastha teaches:
A system for maintaining multiple Motor Control Center (MCC) or Switchgear equipment, each equipment comprising a plurality of units for industrial control, each units being configured to receive power from a common bus in the equipment, the system comprising (at least paragraphs 46, 47, & 51)
a (at least paragraph 50 and 114)
Within paragraph 114, 
Purkayastha teaches the robot (100) is an autonomous machine in paragraph 50: “Rather than subjecting a human to the potential occurrence of an arc flash, a robot 100, 100a may be used. Mobile robots 100 having semi-autonomous or autonomous capabilities may execute behaviors on one or more computing processors to perform certain tasks or operations, such as racking/unracking circuit breakers 20, engaging/disengaging (opening/closing) circuit breakers 20, navigation and obstacle avoidance.”
a (at least paragraph 50 and 114)
Within paragraph 114, Purkayastha teaches: “The robot 100b may autonomously collect environmental data at selectable spacing, horizontally (x, y directions) and/or vertically (z direction) throughout a room without any human intervention. For example, the robot 100 may autonomously inspect electrical equipment (switches, PDUs, RPPs, servers, etc.) at specific points (x, y, z locations).”
Purkayastha teaches the robot (100) is an autonomous machine in paragraph 50: “Rather than subjecting a human to the potential occurrence of an arc flash, a robot 100, 100a may be used. Mobile robots 100 having semi-autonomous or autonomous capabilities may execute behaviors on one or more computing processors to perform certain tasks or operations, such as racking/unracking circuit breakers 20, engaging/disengaging (opening/closing) circuit breakers 20, navigation and obstacle avoidance.”
(at least paragraph 50, Figure 6, or paragraph 71- e.g. robot controller 200) a wireless communication system (at least paragraph 72, 131 and Figure 7), a location tracking system (at least paragraph 16- navigation reference or paragraph 120-GPS or dead reckoning when loss of GPS), and a mechanical arrangement operable to disconnect power with respect to a unit of the corresponding equipment (at least paragraph 8, 80, and Figure 8)
 and a system controller executing a program stored in non-transient medium to (at least paragraph 148)
 monitor an operational status with respect to each unit of the (at least paragraph 133)
Purkayastha teaches “facility status information” in paragraph 133. The overall scope of the robot taught by Purkayastha includes monitoring electrical equipment (paragraph 46) and even further defines electrical equipment to include switchgears (paragraph 47), and then uploading the information as described in paragraph 133. Therefore, it is understood that at least “facility status information” includes the status of each unit, and is captured by Purkayastha.
command the (at least paragraph 72, paragraph 81, paragraph 114, and Figure 1A, Figure 8, and Figure 10A & 10B)
Purkayastha teaches wireless control in paragraphs 72, and 81, and shows the robot being controlled wirelessly in Figure 1A. Purkayastha teaches the use of coordinate location mapping in paragraph 114.
command the (at least paragraph 72, paragraph 81, paragraph 114, or Figure 1A)
Purkayastha teaches wireless control in paragraphs 72, and 81, and shows the robot being controlled wirelessly in Figure 1A. Purkayastha teaches the use of coordinate location mapping in paragraph 114.

Purkayastha does not teach a plurality of autonomous machines, a division between a first and second autonomous machine, nor geo-fencing techniques as claimed in the exerts below:
multiple autonomous machines each configured to maintain a corresponding equipment, the multiple autonomous machines comprising
a first autonomous machine configured to move in three dimensions with respect to a first equipment within a first geo-fence zone; 
a second autonomous machine configured to move in three dimensions with respect to a second equipment within a second geo-fence zone,
wherein the second geo-fence zone is different from the first geo-fence zone
each of the first and the second autonomous machines having a processor, a wireless communication system, a location tracking system and a mechanical arrangement operable to disconnect power with respect to a unit of the corresponding equipment;
monitor an operational status with respect to each unit of the first and the second equipment; 
command the first autonomous machine through the wireless communication system to move to a first coordinate location corresponding to a first unit of the first equipment undergoing service and to disconnect power to the first unit of the first equipment undergoing service
command the second autonomous machine through the wireless communication system to move to a second coordinate location corresponding to a second unit of the second equipment second equipment undergoing service.

Cassimere teaches:
multiple autonomous machines each configured to maintain a corresponding equipment, the multiple autonomous machines comprising (at least paragraph 22)
“As suggested previously, more than one robot may be deployed in the LER. The multiple robots may be assigned different functions. The multiple robots may perform similar or overlapping functions, or if desired, the multiple robots may perform different functions.”
Important to note, Cassimere specifies a switchgear, or a motor control center as being one of the types of equipment present in the LER in at least paragraph 13.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the system taught by Purkayastha in view of Cassimere to include a plurality of the maintenance robots taught by Purkayastha to maintain an equipment room to increase the overall efficiency of repairs, and reduce the downtime of equipment. This also increases human safety.

However, Cassimere and Purkayastha do not teach separating autonomous machines into a first and second autonomous machine, nor the geo-fencing techniques within the following exerts:
a first autonomous machine configured to move in three dimensions with respect to a first equipment within a first geo-fence zone; 
a second
wherein the second geo-fence zone is different from the first geo-fence zone
each of the first and the second autonomous machines having a processor, a wireless communication system, a location tracking system and a mechanical arrangement operable to disconnect power with respect to a unit of the corresponding equipment;
monitor an operational status with respect to each unit of the first and the second equipment; 
command the first autonomous machine through the wireless communication system to move to a first coordinate location corresponding to a first unit of the first equipment undergoing service and to disconnect power to the first unit of the first equipment undergoing service
command the second autonomous machine through the wireless communication system to move to a second coordinate location corresponding to a second unit of the second equipment undergoing service and to disconnect power to the second unit of the second equipment undergoing service.

However, Xie does teach separating autonomous machines into a first and second autonomous machine within at least paragraph 8, 106 and 111. Within paragraph 111, Xie teaches “The aspect of the present disclosure provides a method for controlling floor cleaning robots, which divides the cleaning region as obtained into at least two cleaning sub-regions, and assigns each of the cleaning sub-regions to at least one floor cleaning robot, so that each of the floor cleaning robots cleans a corresponding cleaning sub-region. Since at least two floor cleaning robots are utilized to cooperatively clean the cleaning region, the cleaning time duration is effectively shortened and the cleaning efficiency is improved.” 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Purkayastha in view of Xie to include the robots divided amongst sub-regions within 
	However, Purkayastha, Cassimere, and Xie do not teach geo-fencing as claimed in the following exerts:
a first autonomous machine configured to move in three dimensions with respect to a first equipment within a first geo-fence zone; 
a second autonomous machine configured to move in three dimensions with respect to a second equipment within a second geo-fence zone,
wherein the second geo-fence zone is different from the first geo-fence zone

However, Mohan does teach geo-fencing techniques in paragraph 80: “For example, based on executing the various commands, operations, routines, and other data of the instruction set, the robot may travel to a location (e.g., to specified geographic coordinates) indicated in the stored instruction set. Actions that robots may perform based on the instruction set may be based on the type or class of the robots, the equipment or functionalities utilized by the robots (e.g., locomotion elements, sensors, etc.). In other words, when executed, the instruction set may cause the robot to perform various activities in accordance with its capabilities. In some embodiments, the instruction set may include various constraints for performing actions, such as timelines/deadlines for performing operations, geofence data (e.g., GPS coordinates of deployment sites, etc.), speeds for performing actions, and other limitations or guidelines for acting.”
Purkayastha teaches the base switchgear maintenance robot and robot capabilities. Cassimere teaches a room containing a plurality of switchgears being serviced by a plurality of switchgear maintenance robots. Xie teaches a robot controller capable of assigning a first robot to a first zone, and a second robot to a second zone. Mohan teaches a processor for a robot that utilizes geo-fence data. 




Re claim 2, Purkayastha teaches:
The system of claim 1, wherein the mechanical arrangement is further operable to withdraw the first unit at least partially from the first equipment and withdraw the second unit at least partially from the second equipment (at least paragraph 8 and Figure 8)

Purkayastha does not teach a separate first and second robot.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22), and Xie does teach a separate first and second robot designated to a first and second zone of the environment (at least paragraph 8, 106, and 111).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, and Mohan to utilize a plurality of switchgear maintenance robots to their own respective equipment or zone to improve the downtime / 

Re claim 3, Purkayastha teaches:
The system of claim 2, wherein the system controller commands the autonomous machine to disconnect power to the (at least paragraph 8, 80, and Figure 8)
disconnect power to the (at least paragraph 8, 80, and Figure 8)

Purkayastha does not teach a separate first and second robot.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22), and Xie does teach a separate first and second robot designated to a first and second zone of the environment (at least paragraph 8, 106, and 111).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere and Xie to utilize a plurality of switchgear maintenance robots to their own respective equipment or zone to improve the downtime / maintenance speed of the equipment in the room, reduce human risk, and allow the system to remain powered while undergoing maintenance.

Re claim 7, Purkayastha teaches:
The system of claim 1, wherein each of the multiple autonomous machines is configured to continuously detect obstacles while moving to a commanded location and continuously determine an optimum path to the commanded location (at least paragraph 50, 68, and 73)
Purkayastha teaches avoiding obstacles in at least paragraphs 50, 68, and 73.
Within paragraph 73, Purkayastha teaches: “In the semi-autonomous mode, the robot 100 may execute a navigation behavior causing the robot 100 to react in one of several ways in a given situation due to a perceived local perception of its surroundings based on one or more sensor signals from a sensor system. For example, while executing an object detection obstacle avoidance (ODOA) behavior, the robot 100 may react to avoid a perceived obstacle when a user remotely operates and drives the robot 100 towards that obstacle” showing the robot continuously determining an optimum path to the commanded location. Additionally, Purkayastha teaches: “The arms 150a, 150b may be coupled to the main body 110 in a manner that allows the arms 150a, 150b to be stowed along the main body 110 in a compact configuration and pivot in opposite directions away from main body 110 to allow a wider range of CG-shifting, for example, to negotiate obstacles” within paragraph 68.

Re claim 8, Purkayastha teaches:
The system of claim 7, wherein each of the (at least paragraph 72 and 133).
Within paragraph 72, Purkayastha teaches: “Referring again to FIG. 2, the controller 200 of the robot 100 may include a communication system 202, which includes, for example, a radio to communicate with a remote operator control unit (OCU) 400 to receive commands and issue status and/or navigation information.”
Within paragraph 133, Purkayastha teaches: “Cloud storage 1322 can be a model of networked computer data storage where data is stored on multiple virtual servers, generally hosted by third parties. By providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information.”

Purkayastha does not teach a machine identifier, nor multiple autonomous machines.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22) and Xie does teach a machine identifier (at least paragraph 66, 70, and Figure 3).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, and Mohan to include the machine identifier taught by Xie within the communication / control system taught by Purkayastha to be able to monitor, and keep track of the tasks each of the multiple autonomous machines are doing, where they’re at, and what they’re next task is. The motivation for this modification would be to track and monitor the repair 

Re claim 9, Purkayastha teaches:
The system of claim 1, wherein the system controller maintains a unit data structure mapping each unit to its coordinate location and its operational status (at least paragraph 114 and 133)
Within paragraph 114, Purkayastha teaches: “For example, the robot 100 may autonomously inspect electrical equipment (switches, PDUs, RPPs, servers, etc.) at specific points (x, y, z locations). After collecting sensor data, the robot 100b may locally store and process the data, such as on the removable data storage 567 and the computing processor 565, respectively. Alternatively or additionally, the robot 100b may offload the data to remote storage and/or processing device, such as a cloud 1320, a data receiving station 94, and/or a facility manager 70 (FIGS. 1D and 13). The robot 100 provides repeatable and consistent data collection.”
Purkayastha teaches “facility status information” in at least paragraph 133. The overall scope of the robot taught by Purkayastha includes monitoring electrical equipment (paragraph 46) and even further defines electrical equipment to include switchgears (paragraph 47), and then uploading the information as described in paragraph 133. Therefore, it is understood that at least “facility status information” includes the status of each unit, and is captured by Purkayastha.


Re claim 10, Purkayastha does not teach:
The system of claim 8 wherein the system controller maintains the machine data structure mapping each autonomous machine to an operation conducted with respect to a unit

However, Xie does teach “The system of claim 8 wherein the system controller maintains the machine data structure mapping each autonomous machine to an operation conducted with respect to a unit” in at least paragraphs 65, 66, and Figure 3. Within paragraph 65, Xie teaches “a method for controlling floor cleaning robots, which obtains cleaning task information including an overall cleaning task, determines the cleaning control information of at least two floor cleaning robots according to the cleaning task information, wherein the cleaning control information includes control information for each of the floor cleaning robots, and then transmits each of the cleaning control information to a corresponding floor cleaning robot so that the at least two floor cleaning robots perform the cleaning task cooperatively, thereby effectively improving the efficiency of cleaning.” It is important to note Xie teaches “cleaning task information” includes dividing a region into sub-regions and assigning a robot to each sub-region (comparable to assigning maintenance robots to respective units) within at least paragraph 8 & 9.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Purkayastha in view of Xie to include the system for controlling the floor cleaning robots within the plurality of switchgear maintenance robots in order to ensure each robot was being assigned their own region / equipment, and to ensure the system is running efficiently. 

Re claim 11, Purkayastha teaches:
The system of claim 10, wherein each autonomous machine further comprises a Human Machine Interface (HMI) configured to receive commands directly from an operator (at least paragraph 93 and 153)
Purkayastha teaches within paragraph 93: “The head 1160 may include a tablet dock 1162 for releasably receiving one or more computing tablets 1170, also referred to as a web pad or a tablet PC, each of which may have a touch screen. The computing tablet 1170 may execute instructions to display a graphical user interface for operating and/or interacting with the robot 100.”


Re claim 12, Purkayastha teaches:
The system of claim 1, wherein each of the equipment is divided into a plurality of sections with each section including a plurality of units vertically arranged in the section (at least paragraph 114, and Figure 1B), and wherein the coordinate location comprises first and second Cartesian coordinates corresponding to an "X, Y" location of a section and a third Cartesian coordinate corresponding to a "Z" location of a unit in the section (at least paragraph 114, and Figure 1B)
Purkayastha teaches a switchgear inspection robot capable of mapping Cartesian coordinates to a switchgear unit using sensors. This data is then stored in a database. Figure 1B shows units T1 through T5 in a vertically arranged section as described in the claimed invention.

Re claim 13, Purkayastha teaches:
The system of claim 12, wherein the location tracking system is a Global Positioning System (GPS) (at least paragraph 16 and 120)
Purkayastha teaches navigation techniques in at least paragraph 16, the usage of GPS in paragraph 120, and the usage of dead reckoning during loss of communication in paragraph 120.

Re claim 14, Purkayastha teaches:
A method for maintaining a plurality of Motor Control Center (MCC) or Switchgear equipment, each equipment comprising a plurality of units for industrial control, each unit receiving power from a common bus in the equipment, the method comprising (at least paragraphs 46, 47, & 51)
monitoring an operational status with respect to each unit (at least paragraph 133)
Purkayastha teaches “facility status information” in paragraph 133. The overall scope of the robot taught by Purkayastha includes monitoring electrical equipment (paragraph 46) and even further defines electrical equipment to include switchgears (paragraph 47), and then uploading the information as described in paragraph 133. Therefore, it is understood that at least “facility status information” includes the status of each unit, and is captured by Purkayastha.
 commanding a (at least paragraph 72, paragraph 81, or Figure 1A) to move to a (at least paragraph 8, Figure 10B, or paragraph 114)
Purkayastha teaches an autonomous robot disconnecting the power from a unit in paragraph 8 and Figure 8. Purkayastha teaches coordinate location mapping in paragraph 114.
wherein the (at least paragraph 114)
 commanding a (at least paragraph 8, Figure 10B, or paragraph 114)
Purkayastha teaches an autonomous robot disconnecting the power from a unit in paragraph 8 and Figure 8. Purkayastha teaches coordinate location mapping in paragraph 114.
 wherein the (at least paragraph 114)

Purkayastha does not teach a plurality of switchgear maintenance machines, division between a first and second autonomous machine, nor geo-fencing techniques as claimed in the exerts below:
commanding a first autonomous machine through a wireless communication system move to a first coordinate location corresponding to a first unit undergoing service 
wherein the first autonomous machine is configured to move in three dimensions with respect to the first equipment within a first geo-fence zone
 commanding a second autonomous machine through a wireless communication system to move to a second coordinate location corresponding to a second unit of the second equipment undergoing service and to disconnect power to the second unit undergoing service 
wherein the second autonomous machine is configured to move in three dimensions with respect to the second equipment within a second geo-fence zone
wherein the second geo-fence zone is different from the first geo-fence zone

However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgear and alike equipment (at least paragraph 22). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the system taught by Purkayastha in view of Cassimere to include a plurality of the maintenance robots taught by Purkayastha to maintain an equipment room to increase the overall efficiency of repairs, and reduce the downtime of equipment. This also increases human safety.
Additionally, Xie does teach separating autonomous machines into a first and second autonomous machine within at least paragraph 8, 106 and 111. Within paragraph 111, Xie teaches “The aspect of the present disclosure provides a method for controlling floor cleaning robots, which divides the cleaning region as obtained into at least two cleaning sub-regions, and assigns each of the cleaning sub-regions to at least one floor cleaning robot, so that each of the floor cleaning robots cleans a corresponding cleaning sub-region. Since at least two floor cleaning robots are utilized to cooperatively clean the cleaning region, the cleaning time duration is effectively shortened and the cleaning efficiency is improved.” Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Purkayastha in view of Xie to include the robots divided amongst sub-regions within the plurality of maintenance robots to further increase efficiency, reduce downtime of equipment, and further increase human safety.


However, Purkayastha, Cassimere, and Xie do not teach geo-fencing as claimed in the following exerts:
wherein the first autonomous machine is configured to move in three dimensions with respect to the first equipment within a first geo-fence zone
wherein the second autonomous machine is configured to move in three dimensions with respect to the second equipment within a second geo-fence zone
wherein the second geo-fence zone is different from the first geo-fence zone

However, Mohan does teach geo-fencing techniques in paragraph 80: “For example, based on executing the various commands, operations, routines, and other data of the instruction set, the robot may travel to a location (e.g., to specified geographic coordinates) indicated in the stored instruction set. Actions that robots may perform based on the instruction set may be based on the type or class of the robots, the equipment or functionalities utilized by the robots (e.g., locomotion elements, sensors, etc.). In other words, when executed, the instruction set may cause the robot to perform various activities in accordance with its capabilities. In some embodiments, the instruction set may include various constraints for performing actions, such as timelines/deadlines for performing operations, geofence data (e.g., GPS coordinates of deployment sites, etc.), speeds for performing actions, and other limitations or guidelines for acting.”
Purkayastha teaches the base switchgear maintenance robot and robot capabilities. Cassimere teaches a room containing a plurality of switchgears being serviced by a plurality of switchgear maintenance robots. Xie teaches a robot controller capable of assigning a first robot to a first zone, and a second robot to a second zone. Mohan teaches a processor for a robot that utilizes geo-fence data. 

Re claim 15, Purkayastha teaches:
The method of claim 14, further comprising commanding, the first autonomous machine to withdraw the first unit at least partially from the first equipment, and the second autonomous machine to withdraw the second unit at least partially from the second equipment (at least paragraph 8, paragraph 80, or Figure 8)

Purkayastha does not teach a separate first and second robot.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22), and Xie does teach a separate first and second robot designated to a first and second zone of the environment (at least paragraph 8, 106, and 111).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, and Mohan to utilize a plurality of switchgear maintenance robots to their own respective equipment or zone to improve the downtime / maintenance speed of the equipment in the room, reduce human risk, and allow the system to remain powered while undergoing maintenance.

Re claim 16, Purkayastha teaches:
The method of claim 15, further comprising commanding, the first autonomous machine to disconnect power to the first unit undergoing service and at least partially withdraw the first unit undergoing service from the first equipment while at least one unit that is adjacent to the first unit undergoing service is continuously connected to power (at least paragraph 8, 80, and Figure 8)
the second autonomous machine to disconnect power to the second unit undergoing service and at least partially withdraw the second unit undergoing service from the second equipment while at least one unit that is adjacent to the second unit undergoing service is continuously connected to power (at least paragraph 8, 80, and Figure 8)

Purkayastha does not teach a separate first and second robot.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22), and Xie does teach a separate first and second robot designated to a first and second zone of the environment (at least paragraph 8, 106, and 111).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere and Xie to utilize a plurality of switchgear maintenance robots to their own respective equipment or zone to improve the downtime / maintenance speed of the equipment in the room, reduce human risk, and allow the system to remain powered while undergoing maintenance.

Re claim 18, Purkayastha teaches: 
The method of claim 14, wherein each of the first and second autonomous machines is associated with a machine identifier, wherein each autonomous machine is mapped to a machine data structure using the machine identifier, the machine data structure including at least one of a machine type, a machine location, a machine status, or a work queue (at least paragraph 72 and 133).
Within paragraph 72, Purkayastha teaches: “Referring again to FIG. 2, the controller 200 of the robot 100 may include a communication system 202, which includes, for example, a radio to communicate with a remote operator control unit (OCU) 400 to receive commands and issue status and/or navigation information.”
Within paragraph 133, Purkayastha teaches: “Cloud storage 1322 can be a model of networked computer data storage where data is stored on multiple virtual servers, generally hosted by third parties. By providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information.”

Purkayastha does not teach a machine identifier, nor multiple autonomous machines.
However, Cassimere does teach a plurality of switchgear maintenance robots working within a room containing switchgears (at least paragraph 13 and 22) and Xie does teach a machine identifier (at least paragraph 66, 70, and Figure 3).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, and Mohan to include the machine identifier 

Re claim 19, Purkayastha teaches:
The method of claim 14, further comprising maintaining a unit data structure mapping each unit to its coordinate location and its operational status (at least paragraph 114 and 133)
Within paragraph 114, Purkayastha teaches: “For example, the robot 100 may autonomously inspect electrical equipment (switches, PDUs, RPPs, servers, etc.) at specific points (x, y, z locations). After collecting sensor data, the robot 100b may locally store and process the data, such as on the removable data storage 567 and the computing processor 565, respectively. Alternatively or additionally, the robot 100b may offload the data to remote storage and/or processing device, such as a cloud 1320, a data receiving station 94, and/or a facility manager 70 (FIGS. 1D and 13). The robot 100 provides repeatable and consistent data collection.”
Purkayastha teaches “facility status information” in at least paragraph 133. The overall scope of the robot taught by Purkayastha includes monitoring electrical equipment (paragraph 46) and even further defines electrical equipment to include switchgears (paragraph 47), and then uploading the information as described in paragraph 133. Therefore, it is understood that at least “facility status information” includes the status of each unit, and is captured by Purkayastha.

Re claim 20, Purkayastha teaches:
The method of claim 18 further comprising maintaining the machine data structure mapping each autonomous machine to an operation conducted with respect to a unit (at least paragraph 55, 114, and Figures 1B, and 1D)
Purkayastha teaches tracking and storing data for a “mission” within paragraph 55: “The robot 100 may execute environmental scans directed at and/or positioned adjacent tone or more target T.sub.n at each location L.sub.n. The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager 70 at the end of the mission.” Although Figure 1B shows this teaching of storing mission data is directed towards the scanning robot (100b), this technique could also be replicated for the maintenance robot (100a).
The coordinate mapping and storing technique taught within paragraph 114 also stores coordinate points for each equipment within the room (see Figures 1B and 1D).  

Since Purkayastha teaches the scanning robot (100b) storing and off-loading mission data, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha to include the storing, and off-loading of mission data within the maintenance robot 100a during repair missions. The motivation for this modification would be to keep a log or a history of repairs for each equipment to further assess its life, and to provide repeatable and consistent data collection.

Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (U.S. PGPub # 2013/0231779) in view of Cassimere (U.S. PGPub # 2017/0085064), Xie (U.S. PGPub # 2018/0157266), Mohan (U.S. PGPub # 2016/0121487), and Varaiya (U.S. Patent # 4754397).

Re claim 4, modified Purkayastha does not teach:
The system of claim 2, wherein the mechanical arrangement is further operable to replace the first and the second units undergoing service with different units.

However, Varaiya does teach:
The system of claim 2, wherein the mechanical arrangement is further operable to replace the first and the second units undergoing service with different units (at least column 8, lines 21 thru 55)
Varaiya teaches within column 8: “Its purpose is to be able to remove and replace any drawer 24, power supply 32 or cable 106 within the facility, automatically and without human operator intervention.”

With an understanding of the switchgear arrangement (shown in Figure 8, Purkayastha), it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, Mohan, and Varaiya to incorporate a drawer replacement system onto the robot to further increase the robot’s utility, and further decrease the need for human intervention (therefore increasing safety).

Re claim 17, modified Purkayastha teaches a plurality of switchgear maintenance robots through Cassimere (at least paragraph 13 and 22) and a separate first and second robot designated to a first and second zone of the environment through Xie (at least paragraph 8, 106, and 111).


Modified Purkayastha does not teach:

The method of claim 15, further comprising commanding the first autonomous machine to replace the first unit undergoing service with a different unit
second autonomous machine to replace the second unit undergoing service with a different unit.

However, Varaiya does teach:
 The method of claim 15, further comprising commanding the first autonomous machine to replace the first unit undergoing service with a different unit (at least column 8, lines 21 thru 55)
second autonomous machine to replace the second unit undergoing service with a different unit (at least column 8, lines 21 thru 55)
Varaiya teaches within column 8: “Its purpose is to be able to remove and replace any drawer 24, power supply 32 or cable 106 within the facility, automatically and without human operator intervention.”

With an understanding of the switchgear arrangement (shown in Figure 8, Purkayastha), it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Cassimere, Xie, Mohan, and Varaiya to incorporate a drawer replacement system within a plurality of switchgear maintenance robots to further increase the robot’s utility, further decrease the need for human intervention (therefore increasing safety), and further improve the downtime / maintenance speed of the equipment in the room, reduce human risk, and allow the system to remain powered while undergoing maintenance by adding a plurality of robots.


Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (U.S. PGPub # 2013/0231779) in view of Cassimere (U.S. PGPub # 2017/0085064), Xie (U.S. PGPub # 2018/0157266), Mohan (U.S. PGPub # 2016/0121487), and Frost (U.S. Patent # 7160172).

Re claim 5, modified Purkayastha does not teach:
The system of claim 1, wherein each unit contains an electrical control module configured to control a starter, overload relay, motor drive or circuit breaker.

However, Frost does teach:
The system of claim 1, wherein each unit contains an electrical control module configured to control a starter, overload relay, motor drive or circuit breaker (at least column 22, line 33 thru 40)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Frost to include a system controller on each unit within the switchgear in order to control a starter, overload relay, motor drive, or circuit breaker.

Re claim 6, modified Purkayastha does not teach:
The system of claim 1, wherein the system controller comprises a Programmable Logic Controller (PLC) configured to control an industrial process or machine through the plurality of units.

However, Frost does 
The system of claim 1, wherein each unit contains an electrical control module configured to control a starter, overload relay, motor drive or circuit breaker (at least column 22, line 33 thru 40)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Purkayastha in view of Frost to incorporate a system controller, comprising a PLC, that controls an industrial process or machine through a plurality of units to streamline data through a dedicated processing device and lessen the computational requirements for each subsystem.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (U.S. Patent # 9770823)
Huang teaches a similar robot with a multi-unit manipulator arm capable of disconnecting circuit breakers of a switchgear (paragraph 49).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W.S./
Examiner, Art Unit 3666                                                                                                                                                                                                /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666